department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date date cc el gl br2 gl-602150-00 uilc memorandum for district_counsel north-south carolina district from subject kathryn a zuba chief branch general litigation applicability of compliance requirements to an individual taxpayer submitting an offer_in_compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers legend company a company b year year year year issue whether a taxpayer’s offer_in_compromise is considered not processable because a corporation he currently owns and operates is not current in its obligations to file returns and make federal tax deposits conclusion under the policies and procedures of the service a taxpayer’s offer_in_compromise is processable notwithstanding non-compliance by the corporation he owns and operates however the district has the discretion to accept or reject the offer as it deems appropriate under the circumstances background gl-602150-00 the taxpayer has submitted an offer to compromise trust fund recovery penalties assessed against him pursuant to sec_6672 of the internal_revenue_code as a responsible_officer of company a the penalties relate to unpaid employment_taxes for all four quarters of year and the first and third quarters of year that corporation was placed in receivership and we understand that it has since ceased operations as of the date of your request the taxpayer had failed to file his personal income_tax return for year a threshold requirement for consideration of a taxpayer’s offer_in_compromise is that all required returns have been filed see irm offer_in_compromise handbook sec_3_3 the offer unit has given the taxpayer additional time to file his return before concluding that his offer is not processable due to the unfiled return during the offer investigation the district discovered that the taxpayer formed a second corporation company b in june of year that corporation is engaged in substantially the same business as was company a the taxpayer owns ninety- seven percent of company b the other three percent being held by an individual who was also part owner of company a company b is not current on its federal_tax_deposit and employment_tax return obligations fica_taxes for the second third and fourth quarters of year the fourth quarter of year and the first quarter of year remain unpaid returns for the third and fourth quarters of year have not been filed and it appears that deposits from those two quarters will be insufficient to cover the anticipated liability the offer_in_compromise handbook irm sec_3_3 states that an offer_in_compromise is not processable if the taxpayer has not met certain compliance criteria individual taxpayers must have filed all required tax returns in-business taxpayers must have demonstrated current compliance by timely filing returns and making federal tax deposits during the preceding two quarters the district has asked how the processability requirements of the handbook would apply in this situation specifically they ask whether the continued non-compliance of company b would affect the processability of the taxpayer’s offer notwithstanding the fact that the corporation is a separate_entity under the law discussion the secretary’s authority to compromise tax cases is contained in sec_7122 of the code which states the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations issued pursuant to that section likewise state the secretary may exercise his discretion to compromise an civil or criminal liability arising under the gl-602150-00 internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary is empowered to set the threshold requirements for consideration of a proposed compromise all offers to compromise must be submitted according to procedures prescribed by the secretary see sec_301_7122-1t c an offer is considered pending when the secretary accepts an offer for processing and the secretary may return an offer which is deemed nonprocessable see id at c the service’s policy with regard to the processability of offers is contained in chapter_3 of the offer_in_compromise handbook irm as is noted above individuals must have filed all outstanding returns and businesses must have successfully met their federal tax obligations for two consecutive quarters see irm in this case the taxpayer is an individual attempting to compromise his own tax obligations under the provisions cited above his offer is considered processable provided he is not in bankruptcy and all tax returns have been filed the taxpayer has not yet filed his year income_tax return thus his offer_in_compromise is not considered processable once the year return has been submitted the district can consider the offer because the taxpayer is not an in- business taxpayer liable for employment_taxes the compliance provisions related to employment_taxes do not apply the district may not deviate from the processability criteria of the handbook without prior written approval from the national_office irm absent such approval we would understand collection’s current policy to deem this offer_in_compromise processable the district is concerned however that consideration of the offer while the taxpayer’s corporation fails to comply is allowing the taxpayer to circumvent the spirit of the irm’s compliance requirements further the suggestion has been made that an individual taxpayer wishing to compromise employment_taxes arising from a sole_proprietorship could form a corporation to continue his business he could then have his individual offer considered even as the corporation failed to comply with the tax laws lack of local flexibility in making the processability determination is evidence of the service’s recent commitment to work with taxpayers to perfect offers prior to there were at least eight identified processability requirements any one of which was grounds for returning the offer without further consideration see form_656 offer_in_compromise rev instructions pincite the service now considers offers with missing information or other defects to be unperfected and will assist taxpayers in developing an offer that can be considered on its merits see irm the facts you have relayed indicate a such a close relationship between the taxpayer and the corporation that they could be considered as one however there gl-602150-00 we would agree that such machinations do not seem in keeping with the spirit of the compromise program’s dual objectives of resolving past delinquencies and allowing taxpayers a fresh_start toward compliance with the tax laws see policy statement p-5-100 however we do not agree with the implicit assumption that a procedure calling for consideration of this offer lessens the degree of discretion afforded the district in making the eventual decision to accept or reject the offer although the service’s general policy is to accept offers which reasonably reflect what the service could expect to collect by other means the ultimate goal of the compromise program is reaching agreements which are in the best interest of both the taxpayer and the service policy statement p-5-100 thus acceptance of such an offer still requires a judgment that compromise is the best resolution of the case and will advance the overall goals of the compromise program the commissioner’s policy goes on to make clear that realizing the reasonable collection potential in specific cases is just one of the objectives to be achieved by an effective offer_in_compromise program acceptance of an adequate offer will also result in creating for the taxpayer an expectation of and a fresh_start toward compliance with all future filing and payment requirements id once a taxpayer’s offer has been accepted for processing the service’s procedures do not establish a presumption that an offer will be accepted nor do they assume rejection as the likely result rather each proposed compromise should be evaluated and considered on its own merits in this case the district has the discretion to decide whether to accept or reject the offer provided the district exercises sound judgment and discretion when exercising its authority to compromise we do not believe processing this offer undercuts the commissioner’s overall compromise policy and objectives if you have any questions please contact the attorney assigned to this case at cc could be many variations on this fact pattern it is possible that an individual could own the vast majority of the stock in a corporation and still be found to bear no responsibility for that company’s tax delinquency such cases illustrate the difficulty of adopting the processability criteria the district seems to be advocating
